
	
		I
		111th CONGRESS
		2d Session
		H. R. 5323
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2010
			Mr. Smith of Texas
			 (for himself, Mr. Olson,
			 Mr. Burton of Indiana,
			 Mr. Conaway,
			 Mr. Marchant,
			 Mr. McClintock,
			 Mr. Issa, Mrs. Bachmann, Mr.
			 Akin, Mr. Bilbray,
			 Mr. Herger,
			 Mr. Franks of Arizona,
			 Mr. Culberson,
			 Mr. Bishop of Utah,
			 Mr. King of Iowa,
			 Mr. Hensarling,
			 Mr. Chaffetz,
			 Mr. Lamborn,
			 Mr. Wilson of South Carolina,
			 Mr. Kline of Minnesota,
			 Mr. Price of Georgia,
			 Mr. Neugebauer,
			 Mr. Daniel E. Lungren of California,
			 Mr. Tiahrt,
			 Mr. Fleming,
			 Mrs. Schmidt,
			 Mr. Pitts,
			 Mr. Latta,
			 Mr. Gingrey of Georgia,
			 Mr. Shadegg,
			 Mr. Carter,
			 Mr. Jordan of Ohio,
			 Mr. Burgess, and
			 Mr. Young of Alaska) introduced the
			 following bill; which was referred to the Committee on the Budget
		
		A BILL
		To amend the Balanced Budget and Emergency Deficit
		  Control Act of 1985 to limit the year-to-year increase in total Federal
		  spending to increases in the Consumer Price Index and
		  population.
	
	
		1.Short titleThis Act may be cited as the
			 Save America’s Future Economy Act of
			 2010.
		2.Limitation on the
			 growth of Federal spending
			(a)In
			 generalPart C of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended by adding
			 after section 253 the following new section:
				
					253A.Limitation on
				the growth of Federal spending
						(a)Reducing
				nonexempt spending accounts by a uniform percentageOMB shall
				calculate the uniform percentage by which nonexempt spending accounts are to be
				sequestered such that the total spending of the Government for a budget year
				compared to the preceding fiscal year does not increase at a rate greater than
				the percentage point change in the Consumer Price Index plus the percentage
				point change in annual population growth as computed under this section.
						(b)January OMB
				reportsIn January of each
				calendar year, OMB shall prepare a report which shall be included in the budget
				submission of the President under section 1105(a) of title 31, United States
				Code, for the fiscal year beginning on October 1 of that calendar setting
				forth—
							(1)the projected
				level of total Federal spending for the current year;
							(2)the percentage
				point increase in the Consumer Price Index over the 12-month period comprising
				the fiscal year before the current year;
							(3)the total
				percentage point increase in population from July 1 of the second preceding
				fiscal year before the current year and July 1 of the fiscal year before the
				current year;
							(4)the sum of the
				total percentage point increases under paragraphs (2) and (3); and
							(5)the projected
				level of total Federal spending for the budget year and the amount, if any, by
				which that spending would exceed the projected level of total Federal spending
				for the current year as adjusted by the sum of the total percentage point
				increases under paragraphs (2) and (3).
							(c)Preview
				reportNot later than August
				20 of each calendar year, OMB shall prepare and have printed in the Federal
				Register a preview report which shall set forth for the budget year the
				following:
							(1)An up-to-date
				reestimate of all of the information set forth in the most recent report of OMB
				under subsection (b).
							(2)The estimated
				percentage point reduction that would be required in nonexempt spending
				accounts in order to limit total Federal spending as set forth under paragraph
				(1).
							(d)OMB final
				sequestration reportNot later than 15 days after Congress
				adjourns to end a session, but after any sequestration under section 5 of the
				Statutory Pay-As-You-Go Act of 2010, OMB shall prepare and have printed in the
				Federal Register a final sequestration report which shall set forth for the
				budget year the following:
							(1)An up-to-date reestimate of all of the
				information set forth in the most recent report of OMB under subsection (c),
				taking into account any sequestration under such section 5.
							(2)The percentage
				point reduction that would be required in nonexempt spending accounts in order
				to limit total Federal spending as set forth under paragraph (1).
							(3)The amount by
				which total Federal spending exceeds the permissible amount of such spending
				under this section.
							(e)Presidential
				orderOn the same day that OMB issues its final sequestration
				report, the President shall issue an order fully implementing without change
				all sequestrations required by the OMB calculation set forth in that report.
				This order shall be effective on issuance.
						(f)Adjustment for
				emergency spending(1)If a provision is enacted as an emergency
				requirement that the Congress so designates in statute pursuant to this
				subsection, the amounts of new budget authority and outlays in all fiscal years
				resulting from that provision shall be treated as an emergency requirement for
				the purposes of this section.
							(2)If a provision is designated as an
				emergency requirement under this section, OMB shall not include the budgetary
				effects of such a provision in its estimates under this section.
							(g)ExemptionsThe
				following shall be exempt from reduction under any order issued under this
				section:
							(1)Payments for net
				interest.
							(2)Any obligations of
				the Government required to be paid under the United States Constitution or
				legally contractual
				obligations.
							.
			(b)Conforming
			 amendmentThe table of contents set forth in section 250(a) of
			 the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by
			 inserting after the item relating to section 253 the following new item:
				
					
						253A. Limitation on the growth of Federal
				spending.
					
					.
			3.Elimination of
			 expiration dateSection 275(b)
			 of the Balanced Budget and Emergency Deficit Control Act of 1985 is
			 repealed.
		4.Effective
			 dateThis Act and the
			 amendments made by it shall apply to fiscal year 2012 and subsequent fiscal
			 years.
		
